Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Vamos on 10 June 2022.

The application has been amended as follows: 
Claims 1-20 are pending in the application.
Claims 1, 9, and 16 are amended.  Claim amendments are as follows:
In Claim 1, part (b) (iv) (6), following, “the mid release lever,” add – to prevent rotational motion of mid-cross member over the top supporting shaft, --.  In part (i), following, “ from the catch”, add -- , to allow the mid-cross member to rotate --.
In Claim 9, part (b) (iv) (6), following, “the mid release lever,” add – to prevent rotational motion of mid-cross member over the top supporting shaft, --.  In part (i), following, “ from the catch”, add -- , to allow the mid-cross member to rotate --.
In Claim 16, part (b) (iv) (6), following, “the mid release lever,” add – to prevent rotational motion of mid-cross member over the top supporting shaft, --.  In part (i), following, “ from the catch”, add -- , to allow the mid-cross member to rotate --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a cattle roping training dummy comprising a frame, a back assembly, and a platform having a catch and a side release lever, the frame including a front release lever and a mid release lever, wherein the catch may fix the load end of the mid release lever to prevent rotational motion of a mid-cross member over the top of a supporting shaft, a load end of the front release lever is located to strike the effort end of the mid release lever, the load end of the side release lever is located to strike the load end of the mid release lever and a spring pivots the mid-cross member over the top supporting shaft when the mid release lever is struck by the front release lever or the side release lever, unfixing the load end of the mid release lever from the catch to allow the mid-cross member to rotate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/            Primary Examiner, Art Unit 3711                                                                                                                                                                                            	13 June 2022